Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 1 of 6            FILED
                                                                  2020 Nov-13 PM 07:17
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 2 of 6
Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 3 of 6
Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 4 of 6
Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 5 of 6
Case 1:20-cv-00096-ACA Document 61-2 Filed 11/13/20 Page 6 of 6
